    Case 3:17-cv-00903-MEM Document 142 Filed 10/15/20 Page 1 of 2




               UNITED STATES DISTRICT COURT
              MIDDLE DISTRICT OF PENNSYLVANIA

AMIR WHITEHURST,                   :

             Plaintiff             :    CIVIL ACTION NO. 3:17-903

     v.                            :        (JUDGE MANNION)

LACKAWANNA COUNTY,                 :
et al.,
                                   :
             Defendants
                                   :

                             ORDER
    In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

    1. All defendants’    objections to the pending report and
       recommendation     (Docs. 129-30, 131, 132, 133-34) are
       OVERRULED.

    2. The pending report and recommendation (Doc. 128) is ADOPTED
       IN ITS ENTIRETY.

    3. Defendants “John/Jane Doe(s)” are DISMISSED from this action
       pursuant to Rule 21 of the Federal Rules of Civil Procedure;

    4. All claims against defendants in their official capacity are
       DISMISSED as redundant, pursuant to the Court’s inherent
       authority to control its docket and avoid duplicative claims;

   5. All claims against defendants Patrick O’Malley, James Wansacz,
      Ed Staback, Robert McMillian, Alexis Mortizkat, Amy Collarini,
      Raenn Rodriguez, Nicole Ortona, Nurse Ken, Sean Sayer,
      Nicholas Hughes, Mark Johnson, Donald Lavin, Brian Hughes,
      Robert Mazzino, Trent Antoione, Jason Ortona, Joseph Aloe, John
         Case 3:17-cv-00903-MEM Document 142 Filed 10/15/20 Page 2 of 2




            Trama, Lee Myers, Jeffrey Robinson, Robert Gerrity, Paul
            Soprinski, Joseph Doughty, Bryan Ancherani, John Delfino Jr., and
            Joseph Gorton in their personal capacity are DISMISSED for failure
            to state a claim upon which relief can be granted, without leave to
            amend, pursuant to 28 U.S.C. §1915A(b)(1) and 42 U.S.C.
            §1997e(c)(1);

       4. The plaintiff’s claim for punitive damages against Lackawanna
          County is DISMISSED for failure to state a claim upon which relief
          can be granted, pursuant to 28 U.S.C. §1915A(b)(1) and 42 U.S.C.
          §1997e(c)(1);

       5. The defendants’ motions for summary judgment (Doc. 97; Doc. 99;
          Doc. 101; Doc. 104) are GRANTED in part and DENIED in part;

       6. The Clerk is directed to enter JUDGMENT in favor of the defendants
          and against the plaintiff with respect to (a) the plaintiff’s ADA claims
          against all defendants, (b) his §1983 First Amendment retaliation
          claims against defendants Cole and Kaczmarek, and (c) his state
          law vicarious liability claims against defendants CCI, Dr. Edward
          Zaloga, and Dr. Satish Mallik; and

       7. The plaintiff’s §1983 Fourteenth Amendment deliberate indifference
          claims against Dr. Zaloga and Dr. Mallik, his §1983 Monell
          municipal and corporate liability claims against Lackawanna County
          and CCI, his state law medical negligence claims against Dr. Zaloga
          and Dr. Mallik, and his state-law corporate liability claim against CCI
          will be set down for trial.



                                             s/ Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge


DATE: October 15, 2020
17-903-01-ORDER




                                       -2-
